DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 27 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, Applicant has failed to provide a complete copy of each of the lined-out foreign references.

Drawings
2.	The drawings are objected to because of the following informalities:  Each distinct part, including modified parts (note MPEP 608.01(g) and MPEP 608.02(e)), should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Applicant’s drawings are replete with occurrences where a single reference character has been used to designate multiple modified parts.  Applicant should carefully review the drawings to ensure there are no informalities.  Below are some examples where a single reference character has been used to designate multiple distinct/modified parts:
The elements represented by reference characters 34 and 503 in the embodiment shown in Fig. 6B are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 6A.
The elements represented by reference characters 34, 39, 41, 412, 503 and 55 in the embodiment shown in Fig. 7B are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 7A.
The elements represented by reference characters 34, 502, 503 and 504 in the embodiment shown in Fig. 10 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 6B and 7B.
The elements represented by reference characters 34, 502, 503 and 504 in the embodiment shown in Fig. 11 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 6B and 7B.
The elements represented by reference characters 34 and 502 in the embodiment shown in Fig. 12A are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 6B and 7B.
The element represented by reference character 50J in the embodiment shown in Fig. 12B is distinct from the element represented by this same reference character in at least the embodiment shown in Fig. 7A.
The elements represented by reference characters 50j in the embodiment shown in Fig. 12A are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 6B and 7B.
The elements represented by reference characters 50j, 671, 672 and 67N in the embodiment shown in Fig. 13 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 9.
The elements represented by reference characters 50j, 611, 671, 672 and 67N in the embodiment shown in Fig. 14 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 9.
Applicant should carefully review the remainder of the drawings (i.e., Figs. 15-33) to ensure that no single reference character has been used to designate more than one distinct/modified part.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 7-11, 16-19, 23, 28, 44, 48, 51, 66 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehn (DE 2120107 A1).
	Kuehn discloses a tire 3 for a wheel 1 rolling on an underlying surface, the tire being elastomeric and non-pneumatic (paragraphs [0010] and [0011] of the English language machine translation) and comprising a plurality of layers (4, 6, 7, 8) that are structurally different and arranged in a radial direction of the tire (Fig. 1), wherein: an outer one 4 of the layers comprises an outer surface for contacting the underlying surface (Fig. 1); an inner one 6 of the layers comprises an inner surface for facing an axis of rotation of the wheel; and an intermediate one 7 of the layers is disposed between an outwardly-adjacent one 4 of the layers and an inwardly-adjacent one 6 of the layers, configured to decouple elastic deformations of the outwardly-adjacent one of the layers and the inwardly-adjacent one of the layers, and comprises reinforcing cables 10 that comprise a metallic material and that extend transversally to a circumferential direction of the tire (Figs. 2 and 3; paragraph [0014] of the English language machine translation), an elastomeric material of the intermediate one of the layers is different from at least one of an elastomeric material of the outwardly-adjacent one of the layers and an elastomeric material of the inwardly-adjacent one of the layers (paragraphs [0011-0013] of the English language machine translation); and the intermediate one 7 of the layers is stiffer in a given direction than the outwardly-adjacent one 4 of the layers (evident from Fig. 1 and paragraphs [0004-0006] of the English language machine translation), wherein the intermediate one 7 of the layers is stiffer in plural directions of the tire (i.e., in the radial direction, in a circumferential direction, and in a lateral direction) than the outwardly-adjacent one 4 of the layers (evident from Fig. 1 and paragraphs [0011-0014] of the English language machine translation that layer 7 consisting of high-tensile steel cables arranged in rubber is stiffer than the elastically deformable layer 4), wherein a material (high tensile steel cables as described in paragraph [0013] of the English language machine translation) of the intermediate one 7 of the layers is stiffer than a material (elastically deformable rubber described in paragraph [0011] of the English language machine translation) of the outwardly-adjacent one 4 of the layers, wherein the reinforcing cables extend transversally to the radial direction of the tire (Figs. 2 and 3; paragraph [0014] of the English language machine translation), wherein the reinforcing cables extend substantially normal to the circumferential direction of the tire and the radial direction of the tire (Figs. 2 and 3; paragraph [0014] of the English language machine translation), wherein the reinforcing cables extend substantially parallel to a lateral direction of the tire (Figs. 2 and 3; paragraph [0014] of the English language machine translation), wherein a ratio of a length of each reinforcing cable over a width of the tire is at least 0.9 (evident from Fig. 1), wherein: the wheel comprises a wheel body 1 for implicitly connecting the wheel to an axle (Fig. 1); the tire is configured to be press-mounted about the wheel body (paragraph [0010] of the English language machine translation); and the inner one 6 of the layers comprises a mounting band 6 configured to press-mount the tire onto the wheel body (Fig. 1; paragraph [0010] of the English language machine translation), wherein the adjacent one 4 of the layers is the outer one of the layers (Fig. 1), wherein the wheel comprises a wheel body 1 for implicitly connecting the wheel to an axle and the tire 3 is disposed around the wheel body for contacting the underlying surface (Fig. 1), wherein the tire is securable to the wheel body via a press-fit (paragraph [0010] of the English language machine translation), and a vehicle comprising the tire (evident from paragraph [0003] of the English language machine translation). 
	Regarding claims 23, Kuehn further discloses, in the embodiment shown in Fig. 5, respective ones of the reinforcing cables are spaced apart from one another in the radial direction of the tire (Fig. 5; cables of layer 7 and layer 14 as described in paragraphs [0014] and [0019] of the English language machine translation).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 5, 13, 52, 55 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn. 
	Regarding claims 5 and 13, while it is clear that Kuehn teaches the desirability of the stiffness of the intermediate one 7 of the layers having a greater stiffness in the given direction and higher modulus of elasticity than the outwardly-adjacent one of the layers at 4 to provide an optimum firm foot reinforcement for the tire (paragraphs [0008], [0011] and [0014]), Kuehn fails to expressly disclose the claimed ratios.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have a ratio of a stiffness of the intermediate one of the layers over a stiffness of the outwardly-adjacent one of the layers to be at least 1.2, and a ratio of a modulus of elasticity of the material of the intermediate one of the layers over a modulus of elasticity of the material of the outwardly-adjacent one of the layers be at least 10 to ensure an optimum firm foot reinforcement for the tire to ensure a good fitting between the wheel and tire.
	Regarding claim 52, while Kuehn expressly discloses the desirability of having a low rolling resistance for its tire (paragraph [0004]), Kuehn fails to expressly disclose the claimed rolling resistance coefficient.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the tire with a rolling resistance coefficient that is no more than 14 kgf/t according to VDI 2196, to ensure that the tire has an adequately low rolling resistance for its intended use to decrease energy loss, and thus improve gas mileage.
	Regarding claim 55, Kuehn fails to expressly disclose the working-day-average speed for the tire.
	Nonetheless, to have formed the tire of Kuehn to have a working-day-average-speed (WDAS) for the tire to be allowed to be greater than 8 km/h would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the intended use and type of vehicle upon which the tire is being used to ensure that the tire allows the vehicle to meet its performance requirements.
	Regarding claims 67-69, Kuehn fails to expressly disclose the claimed vehicle on which the tire is used.
	Nonetheless, to have used the tire of Kuehn on a material-handling electric forklift vehicle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide the vehicle with a low rolling resistance during use while also providing a good fitting between the wheel and tire. 

9.	Claims 22, 70-72, 75-79, 81, 84-88, 90, 92, 93, 96, 99, 100, 103, 114-117 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn in view of Heminsley et al. (GB 2051699 A; hereinafter “Heminsley”).
	Regarding claims 70, 71, 75-79, 84-88, 92, 96, 99 and 114, Kuehn discloses all of the limitations of these claims (detailed above in section 5, and further including the given ones of the reinforcing cables spaced apart from one another in the radial direction of the tire are arranged in a plurality of rows that are spaced apart from one another in the radial direction of the tire and differently configured (Fig. 5 clearly shows the width or lateral dimension of the cables 10 of layer 7 being greater than the width or lateral dimension of the cables of layer 14) as set forth in claim 92) with the exception of each of the reinforcing cables extends for at least a majority of a width of the tire wherein given ones of the reinforcing cables are spaced apart from one another in a radial direction of the tire.  Instead, while the reinforcing cables 10 of Kuehn extend for at least a majority of a width of the tire, reinforcing cables of layer 14 do not as evident from Fig. 5.
	Heminsley, however, teaches a tire having each of its layers 30, 31, 32, 33 of reinforcing cables or cords extending across at least a majority of a width of the tire (Figs. 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Kuehn so that each of its reinforcing cables extend at least a majority of a width of the tire, such as taught by Heminsley, as a well-known alternative configuration that would ensure that tire is better reinforced and stiffened in the lateral direction of the tire. 
Regarding claims 22, 90 and 196, although Kuehn discloses its reinforcing cables extending across the tire, Kuehn fails to disclose its reinforcing cables extending across the tire to lateral surfaces of the tire.  Instead, the reinforcing cables 10 of Kuehn are laterally bounded by rubber at 5 (in the embodiment shown in Fig. 1) and the reinforcing cables of layer 14 do not extend the full length (evident from embodiment shown in Fig. 5).
	Heminsley, however, teaches a tire having reinforcing cables 10, 11 that extend across the tire to lateral surfaces of the tire (Figs. 1 and 2).  Further, Kuehn, in paragraph [0009] of the English language machine translation expressly teaches “The individual layers can run out freely to the side”.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Kuehn so that its reinforcing cables extend to the lateral surfaces of the tire, such as taught by Heminsley, as a well-known alternative configuration that would ensure that tire is reinforced and stiffened for the entire width of the tire. 
	Regarding claims 72 and 81, while it is clear that Kuehn teaches the desirability of the stiffness of the intermediate one 7 of the layers having a greater stiffness in a given direction and higher modulus of elasticity than the adjacent one of the layers at 4 to provide an optimum firm foot reinforcement for the tire (paragraphs [0008], [0011] and [0014]), Kuehn fails to expressly disclose the claimed ratios.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have a ratio of a stiffness of the intermediate one of the layers over a stiffness of the adjacent one of the layers to be at least 1.2, and a ratio of a modulus of elasticity of the material of the intermediate one of the layers over a modulus of elasticity of the material of the adjacent one of the layers be at least 10 to ensure an optimum firm foot reinforcement for the tire to ensure a good fitting between the wheel and tire.
	Regarding claim 100, while Kuehn expressly discloses the desirability of having a low rolling resistance for its tire (paragraph [0004]), Kuehn fails to expressly disclose the claimed rolling resistance coefficient.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the tire with a rolling resistance coefficient that is no more than 14 kgf/t according to VDI 2196, to ensure that the tire has an adequately low rolling resistance for its intended use to decrease energy loss, and thus improve gas mileage.
	Regarding claim 103, Kuehn fails to expressly disclose the working-day-average speed for the tire.
	Nonetheless, to have formed the tire of Kuehn to have a working-day-average-speed (WDAS) for the tire to be allowed to be greater than 8 km/h would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the intended use and type of vehicle upon which the tire is being used to ensure that the tire allows the vehicle to meet its performance requirements.
	Regarding claims 115-117, Kuehn fails to expressly disclose the claimed vehicle on which the tire is used.
	Nonetheless, to have used the tire of Kuehn on a material-handling electric forklift vehicle would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide the vehicle with a low rolling resistance during use while also providing a good fitting between the wheel and tire. 
	Regarding claim 93, although Kuehn discloses reinforcing cables 10 of a first one 7 of the rows and reinforcing cables of a second one 14 of the rows (Fig. 5; cables of layer 7 and layer 14 as described in paragraphs [0014] and [0019] of the English language machine translation), Kuehn fails to expressly disclose the spacing of the reinforcing cables of the first row being different from the spacing of the reinforcing cables of the second row.  Specifically, while the spacing of cables 10 in the first one 7 of the rows is shown in Figs. 2 and 3, the spacing of the cables in the second one 14 of the rows is unclear.
	Nonetheless, inasmuch as Kuehn expressly discloses the desirability to have an optimum tire reinforcement profile (paragraph [0008]) and it is clear that the spacing of the reinforcing cables of the second one 14 of the rows is necessarily either the same or different (i.e., a finite number of potential solutions) from the spacing of the reinforcing cables 10 of the first one 7 of the rows, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to space the reinforcing cables of the second row differently than the cables of the first row, with a reasonable expectation of success, to achieve a desired stiffening or reinforcement profile for the tire based upon its intended use.

Response to Arguments
10.	Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that “one of ordinary skill in the art will understand that these reference characters consistently refer to equivalent elements of various embodiments of the present invention”, the Examiner notes that 37 C.F.R. 1.84(p)(4) expressly prohibits the same reference character from being used to designate different parts.  Modified parts or elements are considered to be different parts per 37 C.F.R. 1.84(p) as evidenced by both MPEP 608.01(g) and MPEP 608.02 (e) which respectively state in part:
The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). (MPEP 608.01(g))

The examiner should ensure that the figures are correctly described in the brief description of the several views of the drawing section of the specification, that the reference characters are properly applied, that no single reference character is used for two different parts or for a given part and a modification of such part, and that there are no superfluous illustrations. (MPEP 608.02(e))

As such, Applicant’s argument is not found persuasive.
In response to Applicant’s argument with respect to independent claim 1 that “Kuehn does not disclose that its tire’s intermediate layer is stiffer in a given direction than its outwardly-adjacent layer 8”, the Examiner notes that the outwardly-adjacent layer of Kuehn is considered to be layer 4 of rubber material.  It is clear to one having ordinary skill in the art that the intermediate layer 7 formed of a “high-tensile steel cables” arranged to extend in the axial direction would be stiffer than the “padding rubber” of layer 4.
Applicant’s arguments with respect to independent claim 70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument with respect to independent claim 196 that “Modifying Kuehn’s tire so that its cables 7 would extend to the tire’s lateral surfaces in view of Heminsley would therefore not have been obvious as it would impermissibly change Kuehn’s principle and render it unsatisfactory for its intended purpose by requiring that the cord fabric 6, 8 does not wrap nor surround the cables 7”, the Examiner respectfully disagrees because Applicant has failed to provide any evidence from Kuehn that such a modification would render Kuehn inoperable for its intended purpose of requiring the reinforcement members or cables to be wrapped by the cord fabric 6, 8.  Nonetheless, it is noted that Kuehn expressly teaches that “The individual layers can run out freely to the side” (See paragraph [0009] of the English language machine translation) before discussing the possible use of “special folds” as shown in the drawings of Kuehn.  


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617